Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Benjamin L. Doyle, Sr., appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2012) complaint pursuant to 28 U.S.C. § 1915(g) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Doyle v. Hending, No. 5:15-ct-03081-FL (E.D.N.C. May 10, 2015). We deny Doyle’s motion to be heard and his motions for a complete and full discovery of all evidence. We dispense with oral *108argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.